PER CURIAM.
The trial court quashed service of process on defendant Winkler, apparently on the theory that there was no claim pending on which process could properly issue. But the record shows that there is on file in the trial court an amended complaint which is still aliye and outstanding against that defendant. The action against that defendant was once ordered dismissed without prejudice by plaintiff’s attorney; but such dismissal was later set aside by the court on plaintiff’s motion. It is true'that still later, on motion of defendant Winkler, the judge set aside his former ruling vacating the dismissal. But in the same order he directed that plaintiff’s original motion to vacate the dismissal be heard “de novo.” And that motion is still awaiting hearing in the trial court
In tbe same case there is also a claim against another defendant, E. K. Allen. And since parties may be added, Municipal Court rule 20, or brought in as third party defendants, Municipal Court rule 14(a), defendant Winkler must at this stage of the proceedings be regarded as a continuing defendant in the case. It was error to quash service of 'process against her.
Reversed.